DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 2/7/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.
Specification Objection
The abstract is objected to for the following informalities:
The abstract is currently written as 2 paragraphs.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garry et al (US 2017/0197278 A1), hereinafter “Garry”.
Regarding claim 1, Garry discloses an apparatus and method for performing an additive layer manufacturing (ALM) process wherein a first energy beam source provides an energy beam that 
In regards to the limitation, “to sinter isolated particles of the multiple of powder particles along a denuded region”, Garry discloses that the second energy beam is used to condition the powder material in order to control the microstructure of the powder particles and reduce the occurrence of residual stresses and cracks within the printed object (Abstract). Garry discloses that the second conditioning energy beam travels ahead of the first melting energy beam, wherein the second energy beam introduces less energy over a greater area to reduce the thermal gradient between the melt pool and surrounding powders (Paragraph [0042], Fig.2). It is understood that the surrounding powders 
Regarding claim 2, Garry discloses that there is a controller that may be configured to operate the second energy beam to oscillate about the paths of the first energy beam (I.e., forming a pattern in a discreet band) (Paragraph [0022]).
Regarding claim 3, Garry discloses various paths (i.e., track, pattern) of the first and second energy beams. Garry discloses that the second energy beam may be controlled to oscillate in a periodic manner or in a sinusoidal path and can operate in 2D or 3D directions (Paragraph [0013]). Garry shows various paths of the energy beam following a serpentine pattern (Fig. 2, Fig. 3, Fig. 4a-4c).  
Regarding claim 4, Garry discloses a melt pool created by the first energy beam and that the second energy beam can be controlled to pre-heat or post-heat substrate adjacent to the melt pool (i.e., condition spot) (Paragraph [0017]). Garry discloses that the second energy beam introduces less energy to the substrate than the first energy beam over a greater area (Paragraph [0042]]), therefore the conditioning spot of Garry is greater than the melt spot. 
Regarding claim 5, Garry discloses that the second conditioning energy beam forms a condition spot that is greater in area than the first energy beam that forms a melt pool (Paragraph [0042]). Garry shows in Fig. 2, Fig.3, and Fig. 4a-4c various paths of the second energy beam relative to the first energy beam, and it can be seen that the second energy beam covers a greater area than that of the first energy beam (Fig. 2, Fig.3, and Fig. 4a-4c). Garry discloses that the second energy beam introduces less energy in order to condition the powder material, to reduce the thermal gradient between the melt pool and surrounding powders, and to reduce residual stress and cracking (Paragraph [0042]). The areas of the first and second energy beams are considered an important feature in Garry, that would have been optimized by a person of ordinary skill in the art through routine experimentation of the disclosed invention. Upon such routine experimentation, one of ordinary skill in the art would arrive at a 
Regarding claim 6, Garry discloses that the first and second energy beam sources may each comprise lasers having a power range from about 100W to 2kW (Paragraph [0047]). Garry discloses that the second energy beam introduces less energy beam than the first energy beam, since the second energy beam is used to condition the powder material while the first energy beam is used to melt the powder material (Paragraph [0042]). Garry discloses that the second energy beam introduces less energy in order to condition the powder material, to reduce the thermal gradient between the melt pool and surrounding powders, and to reduce residual stress and cracking (Paragraph [0042]). The power of the energy beam is considered an important feature in Garry, that would have been optimized by a person of ordinary skill in the art through routine experimentation of the disclosed invention. Upon such routine experimentation, one of ordinary skill in the art would arrive at a conditioning energy beam at a power of 0.1 – 0.3 a power of the melting energy beam. For example, the second energy beam of Garry can be at 100W while the first energy beam can be at 1kW, which would make the second energy beam (i.e., conditioning energy beam), 0.1 a power of the melting energy beam. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 8, Garry discloses a second energy beam source that provides an energy beam to heat condition substrate powder proximate to the melt pool (Abstract). This method allows optimization and control of heating and cooling rates of the sintered substrate and enables the microstructure of the powder particles to be controlled in order to reduce the occurrence of residual stresses and consequent crack propagation (Abstract). Garry discloses that the second conditioning energy beam can be scanned at varying speeds and profiles to reduce residual stress build up in the 
Regarding claim 10, Garry discloses that the first and second energy beam sources may each comprise lasers having a power range from about 100W to 2kW (Paragraph [0047]). Garry discloses that the appropriate energy beam powers and exposure time can be varied depending on the material (Paragraph [0047]). Garry discloses that the second conditioning energy beam can be scanned at varying speeds and profiles to reduce residual stress build up in the region of the melt pool and to provide a more equi-axe grain structure in the finished workpiece (Paragraph [0016]). 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garry et al (US 2017/0197278 A1), and further in view of Vorontsov (US 2019/0009369 A1). 
Regarding claims 7 and 9, Garry discloses that the substrate powder may comprise a ferrous or non-ferrous alloy (Paragraph [0027]). Garry discloses that the second conditioning energy beam can be scanned at varying speeds and profiles to reduce residual stress build up in the region of the melt pool and to provide a more equi-axe grain structure in the finished workpiece (Paragraph [0016]). Garry is silent in regards to the particle size used in the additive layers as disclosed in claims 7 and 9.
However, in the same field of endeavor, Vorontsov discloses a scalable array of individually controllable laser beams, wherein the laser beams can be controlled by beam power, focal spot width, positioning, orientation, amplitude, frequency and area (Abstract). The laser beams can be used to pre-heat or post-heat a material to control thermal gradient (Abstract), which is also a function of the secondary laser beam disclosed in Garry above. Vorontsov discloses that a first laser beam can be used 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the additive layer manufacturing method of Garry to the IN718 alloy with a particle size range of 10 to 45 microns as disclosed in Voronstov in order to improve the micro-structure of the powder material and reduce residual stress and cracking of the printed object, as taught by Voronstov above (Abstract, Paragraph [0004], [0114]). It is shown in Vorontsov that a method comprising multiple energy beams can be applied to a specific alloy such as DMLS IN718 type materials (Abstract, Paragraph [0004], [0114]).Garry modified by Voronstov teaches that it would be obvious to apply the additive layer manufacturing method of Garry to various different types of ferrous and non-ferrous alloys with varying particle sizes, depending on the desired shape, density, and properties of the resulting object.




Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached at (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Primary Examiner, Art Unit 1734